Citation Nr: 1643501	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-46 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972 and November 2004 to January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the April 2016 supplemental statement of the case (SSOC).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current right knee disorder that is etiologically due to his service-connected left knee disorder.

CONCLUSION OF LAW

The Veteran's right knee disorder is proximately due to his service-connected left knee disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his right knee disability is related to his service-connected left knee disability.  The claims file includes emergency room records from St. Charles Mercy Hospital dated in February 2008 when the Veteran injured his right knee while working on an automobile.  He was diagnosed with a contusion.

He was later granted service connection for his left knee replacement, effective January 2009.  The Veteran underwent a VA examination in September 2010.  The examiner opined that the Veteran suffered a right knee contusion in February 2008 and suffered no residuals.  He was also diagnosed with degenerative joint disease of the bilateral knees.  The examiner opined that it "is less likely than not that the Veteran's current right knee condition is due to the left knee condition.  It is more likely than not due to normal age progression."  While this opinion weighs against service connection, it did not assess whether the Veteran's left knee condition aggravated any right knee condition.
However, there is a medical opinion in support of service connection.  A VA physician, Dr. H., from the Ann Arbor VA Medical Center treated the Veteran in the lead up to the Veteran's left knee surgery.  In a December 2010 VA treatment note, Dr. H. wrote that the Veteran's "right knee pain is more recent and is likely due to compensating for his left knee."

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the evidence is at least in equipoise as to whether the Veteran's current right knee condition is related to his service-connected left knee disability.  The Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for a right knee disability is warranted.


ORDER

The appeal seeking service connection for a right knee disability is granted.


REMAND

A remand is required to obtain a VA examination to assess the Veteran's sleep apnea.  No examination has been conducted to assess the etiology of the Veteran's sleep apnea.  There are sleep studies noting a diagnosis of sleep apnea in March 2009.  The Veteran and his wife testified at the August 2016 hearing that it was during his deployment to Iraq in 2005 to 2006 that he began to develop more serious sleep problems and developed symptoms later diagnosed as sleep apnea.  Therefore, an examination and opinion as to the etiology of any diagnosed sleep disorder should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Additionally, at the hearing the Veteran and his representative submitted additional evidence, with a waiver of review of that evidence by the RO.  Unfortunately, it does not appear that all the records mentioned at the hearing were added to the Veteran's eFolder.  Specifically, reference is made to two sleep studies.  There are several sleep studies in the claims file that had been associated with the claims file well before the Board hearing and it is unclear whether the sleep studies submitted at the hearing were duplicates of those already in the claims file.  If they are not, on remand, the Veteran and his representative should be notified that the submission made at the hearing was not included in the record and given the opportunity to submit the evidence again.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and his representative that all additional evidence submitted at the August 2016 hearing may not have been associated with the eFolder and they may submit the evidence again.  Specifically, at the hearing the Veteran referenced two sleep studies.  [There are several sleep studies in the claims file that had been associated with the claims file well before the Board hearing, and it is unclear whether the sleep studies submitted at the hearing were duplicates of those already in the claims file.]  

2.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's sleep apnea.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that sleep apnea that may be present is etiologically related to the Veteran's active duty service, including deployment to Iraq.  The examiner is requested to provide a rationale for any opinion expressed.  The examiner should comment as necessary on the Veteran's and his wife's statements asserting the continued symptomatology since the Veteran's deployment to Iraq.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


